DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "locking mechanism" in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For purposes of examination the limitation “locking mechanism” in claim 25 is being interpreted as locking arms (as described in the instant specification dated 5/10/2019 on Pg. 9 lines 1- 26) or any other equivalent structure thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 20-26, 28-30 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonderegger et al. (US Patent Pub. 20120310169 hereinafter 'Sonderegger').
	Regarding Claim 16, Sonderegger teaches a feedback mechanism for an injection device, the injection device configured to deliver a medicament to a user, the feedback mechanism comprising: 
an actuator (164, 212); 
a fluid chamber (see annotated fig 26A) having a restricted outlet (504), wherein the actuator is configured to urge fluid from the fluid chamber through the restricted outlet (Figs 26A-26B; [0112] interpret 212 rupturing 504 as urging fluid through 504); and 
an indicator (492) configured to provide feedback to the user after a predetermined volume of fluid has passed from the fluid chamber through the restricted outlet during use of the injection device (Fig 26B and Fig 27B; [0109]).  


    PNG
    media_image1.png
    348
    564
    media_image1.png
    Greyscale

Annotated Fig 26A
	Regarding Claim 20, Sonderegger teaches the feedback mechanism of claim 16 as described above, and further teaches the feedback mechanism wherein the indicator comprises a second chamber (interpreting 496 as the first chamber and 500 as the second chamber) configured to receive fluid passing through the restricted outlet (504).  
	Regarding Claim 21, Sonderegger teaches the feedback mechanism of claim 20 as described above, and further teaches the feedback mechanism wherein at least a part of the second chamber is configured to be displaced by fluid being received by the second chamber (Fig 26B; 492 now only has one chamber, interpreting the second chamber 500 has been displaced).
	Regarding Claim 22, Sonderegger teaches the feedback mechanism of claim 20 as described above, and further teaches the feedback mechanism wherein at least a part of the second chamber is transparent or translucent such that the user can see fluid being received by the second chamber (See Figs 27A-27B, top portion of the chamber is transparent showing 
	Regarding Claim 23, Sonderegger teaches an injection device comprising: 
a medicament delivery mechanism (160,144) comprising: 
	a reservoir (160; see Fig 5 and annotated Fig 26A); 
	a plunger (144; see Fig 5 and 26A) configured to displace medicament from the reservoir for delivery to a user during use of the injection device [0116]; and 
a feedback mechanism (figs 26A-27B) comprising: 
	an actuator (164, 212); 
	a fluid chamber (see annotated fig 26A) having a restricted outlet (504), wherein the actuator is configured to urge fluid from the fluid chamber through the restricted outlet (Figs 26A-26B; [0112] interpret 212 rupturing 504 as urging fluid through 504); and 
	an indicator (492) configured to provide feedback to the user after a predetermined volume of fluid has passed from the fluid chamber through the restricted outlet during use of the injection device (fig 26B and Fig 27B; [0109]).  
	Regarding Claim 24, Sonderegger teaches the injection device of claim 23 as described above, and further teaches the injection device wherein the actuator (212) is configured to move into the fluid chamber after the plunger has reached a predetermined position (Fig 26B; [0112] interpreting 212 'rupturing' 504 as the actuator moving into the fluid chamber).  
	Regarding Claim 25, Sonderegger teaches [0062-0063] the injection device of claim 23 as described above, and further teaches the injection device further comprising a locking mechanism (216, 204, 136, 220) having a first position in which the locking mechanism holds the actuator (first position is when 212 is in opening 216 as described in [0062]), and a second position in which the locking mechanism releases the actuator (Fig 9 is the second position 
	Regarding Claim 26, Sonderegger teaches the injection device of claim 25 as described above, and further teaches the injection device wherein the locking mechanism (216, 204, 136, 220) comprises a locking arm (220) configured to engage the actuator during delivery of the medicament (see [0063] teaching 220 helps move 212 into activated position; it is interpreted that the rotation of the plunger 144 as described in [0063] is part of the drug delivery), and wherein the locking arm is configured to disengage the actuator after the medicament has been delivered (it is interpreted that 220 disengages with 212 as Fig 9 shows 212 away from the base where 220 is in Fig 4).
	Regarding Claim 28, Sonderegger teaches the injection device of claim 25 as described above, and further teaches the injection device wherein the locking mechanism (204, 216, 220, 136) is configured to release the actuator (212) when the plunger has moved to a predetermined position during delivery of the medicament (see [0063] teaching that 136 rotates the plunger to a certain position before the plunger is released. This rotation to the activated position is interpreted to be the predetermined position).
	Regarding Claim 29, Sonderegger teaches the injection device of claim 23 as described above, and further teaches the injection device wherein the reservoir contains the medicament ([0089] teaches medicament expelled from reservoir 160).  
	Regarding Claim 30, Sonderegger teaches a method of using an injection device, the method comprising: 
delivering medicament to a user [0116-0117]; 

providing delayed feedback to the user once a predetermined volume of fluid has passed through the restricted outlet ([112] teaches indicator shows a color change to indicate completion of the delivery of the medicament).  
	Regarding Claim 34, Sonderegger teaches the method of claim 30 as described above, and further teaches the method wherein the injection device comprises a feedback mechanism comprising an indicator comprising a second chamber (interpreting 496 as the first chamber and 500 as the second chamber), and the method further comprises receiving, by the second chamber, fluid passing through the restricted outlet (Fig 26A-26B; goes from 2 chambers to one chamber with a mixture of 496 and 500 as 504 is ruptured).
	Regarding Claim 35, Sonderegger teaches the method of claim 34 as described above, and further teaches the method further comprising displacing at least part of the second chamber with the fluid being received by the second chamber (Fig 26B, 492 now only has one chamber, interpret the second chamber has been displaced).
Claim(s) 16, 18, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavi et al. (US Patent Pub. 20020007671 hereinafter 'Lavi').
Regarding Claim 16, Lavi teaches a feedback mechanism for an injection device, the injection device configured to deliver a medicament (802) to a user, the feedback mechanism comprising: 
an actuator (pressurized gas, as described in [0174]); 

an indicator (804) configured to provide feedback to the user after a predetermined volume of fluid has passed from the fluid chamber through the restricted outlet during use of the injection device (see [0174] and Fig 34B).  
Regarding Claim 18, Lavi teaches [0174-0175] the feedback mechanism of claim 16 as described above, and further teaches the feedback mechanism wherein the indicator comprises a membrane (804) configured to be inflated by fluid passing through the restricted outlet (806).
Regarding Claim 30, Lavi teaches a method of using an injection device, the method comprising: 
delivering medicament (802) to a user ([0174-0175] teaches liquid drug being delivered); 
urging fluid from a fluid chamber (803) through a restricted outlet (806) after the medicament has been delivered ([0175] teaches air only flows through after the liquid drug has been delivered); and 
providing delayed feedback to the user once a predetermined volume of fluid has passed through the restricted outlet (see Fig 34B component 804; [0174-0175]).  
Regarding Claim 32, Lavi teaches [0174-0175] the method of claim 30 as described above, and further teaches the method wherein the injection device comprises a feedback mechanism comprising an indicator comprising a membrane (804), and the method further comprises inflating the membrane with the fluid passing through the restricted outlet (806; See Figs 34A-34b and [0174]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger et al. (US Patent Pub. 20120310169 hereinafter 'Sonderegger') in view of Nessel et al. (US Patent Pub. 20160250411 hereinafter 'Nessel').
Regarding Claim 17, Sonderegger teaches all elements of claim 16 mentioned above. Sonderegger does not teach the feedback mechanism wherein the indicator comprises a shaped passage configured to create an audible sound as fluid passes through the shaped passage.
Nessel teaches [0158] a feedback mechanism wherein the indicator (45) comprises a shaped passage (17) configured to create an audible sound as fluid (24) passes through the shaped passage ([0158] teaches a whistle or acoustic signal generating means). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator of Sonderegger to include a shaped passage configured to create an audible sound as fluid passes through the shaped passage as taught by Nessel. Doing so would provide an acoustic signal generating means in addition to a visual feedback feature (Nessel [0158]).
Regarding Claim 31, Sonderegger teaches all elements of claim 30 mentioned above. Sonderegger does not teach the method wherein the injection device comprises a feedback mechanism comprising an indicator comprising a shaped passage, and providing the delayed feedback to the user comprises creating an audible sound, by the indicator, in response to fluid passing through the shaped passage.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicator of Sonderegger to include shaped passage, and providing the delayed feedback to the user comprises creating an audible sound, by the indicator, in response to fluid passing through the shaped passage as taught by Nessel. Doing so would provide an acoustic signal generating means in addition to a visual feedback feature (Nessel [0158]).
Allowable Subject Matter
Claims 19, 27 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 19, none of the prior art teaches or makes obvious the limitations of claim 19 in combination with the claim(s) from which it depends. 
As to Claim 27, none of the prior art teaches or makes obvious the limitations of claim 27 in combination with the claim(s) from which it depends. 
As to Claim 33, none of the prior art teaches or makes obvious the limitations of claim 33 in combination with the claim(s) from which it depends. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Primary Examiner, Art Unit 3783